EXHIBIT 10.6


14% PROMISSORY NOTE



$400,000
November 30, 2007      



FOR VALUE RECEIVED, GigaBeam Corporation, a Delaware corporation (the “Maker”),
with its primary offices located at 4021 Stirrup Creek Drive, Suite 400, Durham,
NC 27703, promises to pay to the order of Midsummer Investment, Ltd., or its
registered assigns (the “Payee”), upon the terms set forth below, the principal
sum of Four Hundred Thousand Dollars ($400,000) plus interest on the unpaid
principal sum outstanding at the rate of 14% per annum (this “Note”).


Notwithstanding anything herein to the contrary, in the event of any
liquidation, insolvency, bankruptcy, reorganization, or similar proceedings
relating to the Maker, all sums payable on the Senior Convertible Notes issued
on January 28, 2005 and February 1, 2005 (“Senior Notes”), shall first be paid
in full, with interest, if any, before any cash payment is made upon this Note,
and, in any such event, any cash payment which shall be made in respect of this
Note shall be paid over to the holders of the Senior Notes for application to
the payment thereof, unless and until the obligations under the Senior Notes
shall have been paid and satisfied in full.


1. Payments.


(a)  The full amount of principal and accrued interest under this Note shall be
due November 30, 2008 (the “Maturity Date”), unless due earlier in accordance
with the terms of this Note.


(b)  The Maker shall pay interest to the Payee on the aggregate then outstanding
principal amount of this Note at the rate of 14% per annum, payable on the
Maturity Date.


(c)  All overdue accrued and unpaid principal and interest to be paid hereunder
shall entail a late fee at the rate of 22% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) which will
accrue daily, from the date such principal and/or interest is due hereunder
through and including the date of payment.


(d) Absent the occurrence of an Event of Default (unless waived in writing by
the Payee), the Maker may prepay this Note for 100% of the full principal amount
of this Note, together with all accrued interest thereon, at any time prior to
the Maturity Date.



--------------------------------------------------------------------------------


 
2. Events of Default.


(a)  “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i)  any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;


(ii)  Maker or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee under this Note or any other
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such failure or breach shall not have been remedied within ten days
after the date on which notice of such failure or breach shall have been
delivered;


(iii)  Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall call a meeting of its creditors with
a view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;


(iv) After January 29, 2008, Maker or any subsidiary shall default for the first
time in any of its respective obligations under any other note or any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of Maker or any subsidiary, whether
such indebtedness now exists or shall hereafter be created and such default
shall result in such indebtedness becoming or being declared due and payable
prior to the date on which it would otherwise become due and payable;


2

--------------------------------------------------------------------------------


 
(v) any monetary judgment, writ or similar final process shall be entered or
filed against the Maker, any subsidiary or any of their respective property or
other assets for more than $300,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 15 calendar
days.


(vi)  Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker, or (d)
other than regularly scheduled payments of dividends to the holders of the
Maker’s Series A, Series B, Series C and Series D Preferred Stock, make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Maker's
capital stock, of any class, whether now or hereafter outstanding. “Change of
Control Transaction” means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Maker, by contract or otherwise) of in excess of 33% of the
voting securities of Maker, (ii) a replacement at one time or over time of more
than one-half of the members of Maker's board of directors which is not approved
by a majority of those individuals who are members of the board of directors on
the date hereof (or by those individuals who are serving as members of the board
of directors on any date whose nomination to the board of directors was approved
by a majority of the members of the board of directors who are members on the
date hereof), (iii) the merger of Maker with or into another entity that is not
wholly-owned by Maker, consolidation or sale of 33% or more of the assets of
Maker in one or a series of related transactions, or (iv) the execution by Maker
of an agreement to which Maker is a party or by which it is bound, providing for
any of the events set forth above in (i), (ii) or (iii). This clause shall not
include the recapitalization proposed to investors in December 2007.


3

--------------------------------------------------------------------------------


 
(b) If any Event of Default occurs (unless waived in writing by the Payee), 115%
of the full principal amount of this Note, together with all accrued interest
thereon, shall become, at the Payee's election, immediately due and payable in
cash. Commencing 5 days after the occurrence of any Event of Default that
results in the acceleration of this Note, the interest rate on this Note shall
accrue at the rate of 22% per annum, or such lower maximum amount of interest
permitted to be charged under applicable law. The Payee need not provide and
Maker hereby waives any presentment, demand, protest or other notice of any
kind, and the Payee may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Payee at any time prior to payment hereunder. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.
 
3.  Most Favored Nations. The Payee shall have the right, in its sole
discretion, to convert the principal balance of this Note then outstanding plus
accrued but unpaid interest, in whole or in part, into securities of the Maker
(or its successor or parent) being issued in any private or public offering of
equity securities or indebtedness of the Maker (or its successor or parent)
consummated while this Note is outstanding, upon the terms and conditions of
such offering, at a rate equal to, for each $1 of principal amount of this Note
surrendered, $1 of new consideration offered for such securities. By way of
example, if the Payee wishes to surrender $100,000 principal amount of this Note
to the Maker as consideration for the purchase of new securities or
indebtedness, the Payee shall receive, and the Maker shall issue, $100,000 of
new securities (including any securities or other consideration issued or paid
to the investors in such offer in connection with the purchase of securities) or
indebtedness to the Payee, otherwise on the same terms and conditions as the
other participants.


4.  Negative Covenants.  So long as any portion of this Note is outstanding, the
Maker will not and will not permit any of its Subsidiaries to directly or
indirectly, unless consented to in writing by the Payee:


a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;


c) amend its certificate of incorporation, bylaws or other charter documents so
as to adversely affect any rights of the Payee other than to increase the number
of authorized common shares;


4

--------------------------------------------------------------------------------


 
d) except as contractually required by the Maker as of the date of issuance of
this Note, repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of securities;


e) enter into any agreement with respect to any of the foregoing; or


f) other than in respect of the Maker’s Series A, Series B, Series C and Series
D Preferred Stock, pay cash dividends or distributions on any equity securities
of the Maker.


“Permitted Indebtedness” shall mean (a) the indebtedness of the Maker existing
on the date of issuance of this Note, (b) lease obligations and purchase money
indebtedness incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets (c)
indebtedness incurred by the Maker that does not mature or require payments of
principal prior to the Maturity Date of this Note and is made expressly
subordinate in right of payment to the indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Payee and approved by the
Payee in writing, (d) trade receivables in the ordinary course of business, and
(e) up to $5,000,000 (five million dollars) in new financing.


“Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures, (b) liens imposed by law which were incurred in the ordinary course
of business, such as carriers’, warehousemen’s and mechanics’ liens, statutory
landlords’ liens, and other similar liens arising in the ordinary course of
business, and (x) which do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Maker and its consolidated
subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such lien and (c) liens of the Maker
existing on the date of issuance of this Note, including liens incurred in
connection with the Permitted Indebtedness.


The recapitalization proposed to investors in December 2007 is excluded from
this Section 4.


5

--------------------------------------------------------------------------------


 
5. No Waiver of Payee’s Rights. All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.


6.  Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.


7.  Cumulative Rights and Remedies; Usury. The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note or applicable law (including at equity). The
election of Payee to avail itself of any one or more remedies shall not be a bar
to any other available remedies, which Maker agrees Payee may take from time to
time. If it shall be found that any interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall be reduced to the maximum permitted rate of interest under such law.


8.  Use of Proceeds. Maker shall use the proceeds from this Note hereunder for
working capital purposes and not for the satisfaction of any portion of Maker’s
or subsidiary’s debt (other than payment of trade payables in the ordinary
course of Maker's business and prior practices), to redeem any of Maker’s or
subsidiary’s equity or equity-equivalent securities or to settle any outstanding
litigation.


9.  Collection Expenses. If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.


10.  Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.


11.  Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.


6

--------------------------------------------------------------------------------


 
12.  Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.


13.  Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery and
performance of this Note and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not violate any provision
of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of incorporation or
by-laws of the Maker or any mortgage, indenture, contract or other agreement to
which the Maker is a party or by which the Maker or any property or assets of
the Maker may be bound.


14.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.


7

--------------------------------------------------------------------------------


 
15. Notice.  Any and all notices or other communications or deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, or such other address
or facsimile number as the Maker may specify for such purposes by notice to the
Payee delivered in accordance with this paragraph. Any and all notices or other
communications or deliveries to be provided by the Maker hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Payee at the address of the Payee appearing on the
books of the Maker, or if no such address appears, at the principal place of
business of the Payee. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 P.M. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
P.M. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.


16. Public Disclosure. The Maker shall, within four business days following the
date hereof, issue a Current Report on Form 8-K, reasonably acceptable to the
Payee, disclosing the material terms of the transactions contemplated hereby,
and shall attach this Note thereto and other agreements entered into in
connection herewith. The Maker shall consult with the Payee in issuing any other
press releases with respect to the transactions contemplated hereby.


The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.


GIGABEAM CORPORATION
   
By:
/s/ S. Jay Lawrence
Name: S. Jay Lawrence
Title: Chief Executive Officer



8

--------------------------------------------------------------------------------


 